DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Appellant,

                                        v.

                           DEONATH SOOKRAJ,
                               Appellee.

                                  No. 4D14-3018

                              [January 6, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth A. Gottlieb, Judge; L.T. Case No. 14-
001249MM10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Angela E. Noble,
Assistant Attorney General, West Palm Beach, for appellee.

   No brief filed for appellee.

                      ON MOTION FOR REHEARING

PER CURIAM.

  We grant the motion for rehearing, withdraw our prior order, and
substitute this opinion in its place.

   We reverse the county court’s order finding the mandatory $5,000 civil
penalty imposed for solicitation of prostitution under Section 796.07(6),
Florida Statutes (2014), to be unconstitutionally excessive. See State v.
Jones, Case No. 4D14-3019 (Fla. 4th DCA Dec. 2, 2015). Because Sookraj
had pled not guilty to the charge of solicitation of prostitution when the
county court issued the order, we remand for further proceedings
consistent with this opinion.

   Reversed and Remanded.

CIKLIN, C.J., TAYLOR and CONNER, JJ., concur.

                             *           *          *
Not final until disposition of timely filed motion for rehearing.




                               2